 KETCFHUM & COMPANY, INC.43.KET'CHUM& COMPANY,INC.andHAMPTONBROWN, PETITIONERand'AMERICAN FEDERATION OF OFFICE EMPLOYEES,LOCAL20940, A. F..OF L.CaseNo. O-RD-113. July 9, 1951Decision and Direction of ElectionUpon a decertification petition duly filed under Section 9 (c) of the-National Labor Relations Act, a hearing was heard before BenjaminB. Lipton, hearing officer.The hearing officer's rulings made at the-hearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-meniber-panel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative, as defined in Section 9 (a) ofthe Act, of the employees designated in the petition.3.The Employer alleges that its contract with the Union, which,expires on March 7, 1953, is a bar to this proceeding.This contractwas originally executed on March 7,1944, for 1 year and "was thereafter-extended from year to year by supplemental agreements.The orig--inalcontract contained union-security clauses which had not been au-thorized in elections pursuant to Section 9 (e) of the Act.On March28, 1948,. the Union wrote the Employer that "it is understood. andragreed" that the Union would petition the Board for a union-authori-zation election.The record shows that this letter was written shortlyafter the Employer and the Union had orally agreed to disregard the-union-security clauses in their contract until suchan election was-conducted and thereafter to replace those clauses with others that"would be permissible and legal." It is the Employer's position thatthe infirmity in the contract was removed by its oral agreement with-the Union and the letter of March 28, which confirmed this agreement..We do not agree.The Board has frequently held that the mere exist-'The Employer contends that the hearing officer erred in refusing to permit the Employer-to adduce evidence showing that the Petitioner is not the real party in interest in this-case but is acting as a front for a labor organization known as Allied Trades Council, AFL, .herein called Allied, and that Allied desires to supplant the currently recognized bargainingagent of the employees here involved.We find no merit to this contention.The Act-permits labor organizations as well as individual employees to file petitions for thedecertification of a recognized bargaining agent,provided that the petitioning union haseffected compliance with the filing requirements of Section 9 (f), (g), and(h) of the Act.The Board's official records show that Allied has complied with the Act's filing require-ments.Under these circumstances,we, like the hearing officer,regard as immaterial to--the issues herein any evidence which would establish that the Petitioner is acting onbehalf of Allied, allegedly the real interested part in this case.The Employer'smotionto dismiss the petition on the afore-mentioned ground is therefore denied.95 NLRB No. 4. -44DECISIONS OF NATIONALLABOR RELATIONS BOARD-ence of union-security provisions in a contract unauthorized by anyelection acts as a restraint upon those employees desiring to refrainfrom union activities within the meaning of Section 7 of the Act.We find that neither theoral agreementnor the Union's letter ef-fectively eradicated the restraint upon the employees imposed by theunauthorized union-security provision.2Accordingly, we find thatthe contract herein is not a bar- to a present determination ofrepresentatives.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning of.Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.In accordance with the agreement of the parties., we find that allthe office employees employed at the New York, New York, plants ofthe Employer which are located at 50 Vandam Street and 54 Fulton.Street, respectively, excluding confidential secretaries and all super-visors asdefined in the Act, constitute a. unit appropriate for pur-poses of collective bargaining within the meaning of Section 9 (b),of the Act.[Text of Direction of Election omitted from publication in thisvolume.]2 Eagle Lock Company,8S NLRB 970;Tyee Plywood Company,88 NLRB 858;Pacific,Gas and Electric Company,87 NLRB 257;RooseveltOil and Refining Corporation,85NLRB 965.BEMIS BRO. BAGCOMPANY 1 AND/OR BEMISTON VILLAGECOUNCILFOUN-DATIONandUNITED TEXTILEWORKERS OF AMERICA,A. F.OFL.,PETITIONER.Case No. 10-RC-1279. July 10, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John S. Patton, hearing ofli-The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Bemis Bro. Bag Company, hereinafter called the Company,is a Missouri corporation with its principal office at St. Louis, Missouri.Th% Company operates approximately 32 manufacturing plants invarious States of the United States. In the course of its operations1The nameof the Companyappears as amended at the hearing.95 NLRB No. 12.